United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-3026                                                September Term, 2020
                                                                   1:04-cr-00128-RDM-13
                                                      Filed On: July 7, 2021
United States of America,

             Appellee

      v.

Jonte Robinson, also known as Tay,

             Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Rogers, Millett, and Katsas, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. It is

        ORDERED and ADJUDGED that the district court’s order entered April 8, 2021,
denying appellant’s motion for compassionate release be affirmed. Appellant argues
that the district court abused its discretion by not considering appellant’s medical
reasons for release in combination with his non-medical reasons for release. However,
the record demonstrates that the district court did consider appellant’s medical and non-
medical arguments together. See Appendix, Volume II at 436 (discussing the interplay
between appellant’s arguments for release); United States v. Robinson, No. CR 04-128,
2021 WL 1318027, at *1 (D.D.C. Apr. 8, 2021) (explaining that appellant’s “motion is
substantial” but that “extraordinary and compelling reasons do not currently warrant
[his] release”). Regardless, even if the district court had considered appellant’s
arguments for release individually, appellant has not demonstrated that such an
analysis constitutes an abuse of discretion. See In re Sealed Case, 932 F.3d 915, 934
(D.C. Cir. 2019) (A district court abuses its discretion when it bases “its ruling on an
error of law, a clearly erroneous assessment of the evidence, or an improper weighing
of the factors limiting its discretion.”).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-3026                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam



                                                         FOR THE COURT:

                                                         Mark J. Langer, Clerk

                                                 BY:     /s/

                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2